Citation Nr: 0910626	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-38 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).

The Board previously remanded this claim for further 
development in February 2008.  


FINDINGS OF FACT

A bilateral knee disorder was not present during service, or 
within a year after service, and the currently claimed 
bilateral knee disorder did not develop as a result of any 
incident during service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claim were accomplished in a February 2004 letter 
to the Veteran, which was provided before the adjudication of 
his claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service, VA and private treatment 
records have been obtained.  The Veteran's requested hearing 
has been held and the Board does not have notice of any 
additional relevant evidence which is available but not of 
record.  Additionally, the AMC/RO has fully complied with the 
February 2008 Board remand.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim, 
and no further assistance to the Veteran with the development 
of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The only reference to a knee problem in service is a March 
1982 service medical examination report of history where the 
Veteran reported having a "trick" or locked knee.  At the 
same time, however, he denied any painful or swollen joints, 
and the examiner noted no abnormalities associated with the 
Veteran's knees.  A November 1984 medical examination 
(conducted three month prior to the Veteran's separation), 
also shows the Veteran's lower extremities, and 
musculoskeletal system were noted as normal.  The Board notes 
the numerous service treatment records documenting the 
Veteran's complaints of pain associated with running or while 
engaging in sports, but these records only diagnose hip and a 
hernia conditions-no knee disorder is noted.  Essentially, 
the Veteran's service treatment records do not contain any 
references to any arthritic condition or other disorder 
associated with the Veteran's knees.  

After separation from active duty, the Veteran served in the 
Army National Guard.  These records indicate the Veteran was 
on Active Duty Special Work from August 1991 to December 1991 
and on Active Duty Training from May 1995 to August 1995.  
The RO attempted to obtain the Veteran's National Guard 
treatment records and was informed they were unavailable.  
The Veteran's own account during his November 2007 hearing, 
was that "there were no doctors out there [in 
Brownsville]," and he was simply instructed to "take some 
aspirins and [to] cool down" when he complained of knee 
pain.  This sufficiently confirms that records of from these 
periods would not exist.  

The first medical evidence of any knee disorder appears many 
years after the Veteran's separation from service.  A 
November 2000 private treatment record notes the Veteran's 
complaints of right knee pain and diagnosed right knee 
instability.  Additionally, a May 2003 private orthopedic 
note documents pain and swelling associated with the 
Veteran's left knee, and the doctor's recommendation that the 
Veteran undergo surgery to repair the disorder.  Neither of 
these records, nor any of the numerous other post-service 
treatment records concerning the Veteran's bilateral knee 
condition, relate any knee disorder to the Veteran's military 
service.  

In connection with his service connection claim, the Veteran 
appeared at a December 2008 VA examination.  The examiner 
reviewed the assembled medical evidence, recorded the 
Veteran's account of his disorder, performed a physical 
examination of the Veteran, and took appropriate x-rays.  
Ultimately, the examiner diagnosed tricompartmental 
degenerative joint disease of the right knee, and bipartite 
congenital patella and synovial osteochondromatosis of the 
left knee.  The examiner further opined that the Veteran's 
"[c]urrent bilateral knee condition [was] not caused by or a 
result of [military] service," and specifically stated 
"there are no facts to associate [any] bilateral knee 
condition to service."

At his November 2007 hearing, and on numerous other 
occasions, the Veteran maintained that he injured his knee 
while running on active duty; however, this is contradicted 
by his service medical records.  Though pain associated with 
running is noted in his service treatment record, each 
treatment resulted in a diagnosis of a hip or inguinal 
injury, not any knee disorder.  Additionally, the 
corresponding clinical evaluation of the Veteran's lower 
extremities following his 1982 reported history of a trick or 
locked knee, showed there was, in fact, no abnormality.  
Moreover, any claim of having continuous pain since his 
separation is contradicted by the complete lack of any 
medical evidence for many years (15+) after service, which 
weighs against the Veteran's claim.  See Maxon v. West, 12 
Vet. App. 453 (1999), aff'd 230 F3d 1330 (Fed. Cir. 2000).  
Likewise, a VA examiner considered the Veteran's account of 
his disorder and the assembled medical evidence and concluded 
that the Veteran's disorder was not related to service.  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, the service treatment 
records are silent for any knee disorder.  There is likewise 
an absence of any record of medical treatment for any knee 
disorder for a period of more than 15 years after active duty 
service, and a relevant medical opinion finds any current 
diagnosis of a bilateral knee disorder is not related to 
service.  As this most probative evidence contradicts any 
assertion of a chronic disability since 1985, or that any 
current bilateral knee disorder is related to service, the 
greater weight of the evidence is against the claim for 
service connection.  That being so, a basis upon which to 
establish service connection has not been established, and 
the appeal is denied.
	

ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


